Citation Nr: 1219342	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gynecological disability, other than chronic cervicitis and pelvic adhesive disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2010.  This matter was originally on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In December 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Veteran claims service connection for PTSD.  A claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, the Veteran has been diagnosed as having PTSD, depression, and adjustment disorder.  As such, the Board is broadening the scope of the claim, to include varying psychiatric diagnoses and has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

Similarly, the remaining issue on appeal was characterized by the Board in April 2010 as entitlement to service connection for "female problems," to include uterine fibroids, ovarian cysts, pelvic inflammatory disease, and status post cone biopsy and hysterectomy.  This issue has been recharacterized as entitlement service connection for gynecological disability other than cervicitis and pelvic adhesive disease because service connection has been established for chronic cervicitis and pelvic adhesive disease.  

The issues of entitlement to service connection for a gynecological disability other than chronic cervicitis and pelvic adhesive disease and whether new and material evidence has been received to reopen a claim of entitlement to special monthly compensation based on the loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

PTSD has been related by competent medical evidence to the Veteran's military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, Vet. App. 60, 66 (1993).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, then the Veteran's testimony alone does not suffice to establish the occurrence of the alleged stressor; instead, the Veteran must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2011) (finding no error in Board determination that a non-combat Veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The phrase "engaged in combat with the enemy" requires that a Veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  In this case, the Veteran does not contend, and the evidence does not demonstrate, that she actually engaged the enemy in combat.  VAOPGCPREC 12- 99.  The Veteran's DD Form 214 does not reflect that she received any awards, citations, or decorations denoting having served in combat.  

The Veteran's claim of service connection for PTSD is based on numerous stressors, which include (1) coming under attack while in the Khobar Towers in Saudi Arabia (January 17, 1991, to January 19, 1991) by Iraqi SCUD missiles, (2) being in danger of death by IEDs while driving trucks in Saudi Arabia, (3) being the victim of domestic violence (4) and witnessing Iraqi soldiers who were dead and dismembered.  See December 2009 Travel Board hearing testimony, October 2010 VA examination report, and September 2011 VA opinion. 

The Veteran's personnel records indicate that her primary specialty was motor transport operator and that she served in Saudi Arabia from January 6, 1991, to May 20, 1991.

The provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843 -39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010, Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  

This regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).

Initially, the Board notes that although the Veteran service treatment records indicate that she was treated for cocaine abuse in from September to December 1992, there are no in-service psychiatric diagnoses of record.  In addition, there has been no corroboration of the Veteran's claimed stressors regarding SCUD missile attacks and IEDs.  Further, the Veteran's claimed stressor of witnessing dead and dismembered Iraqi soldiers is anecdotal in nature and unable to be researched.  See Cohen v. Brown, 10 Vet. App. 128, 134   (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  

There is corroborating evidence, however, regarding the Veteran's claim of domestic violence.  The Veteran's service treatment records contain an April 1989 Emergency Care and Treatment medical record which notes that at 2:04 a.m., the Veteran presented with complaints of headache due to head injury.  Physical examination demonstrated some contusions on chest, bumps on her head that had been previously bleeding, and pain in the left jaw.  The incident occurred approximately one hour before.  The Veteran reported that glass broke above her head; and the provider noted that there were lacerations on her scalp and shoulders from falling pieces of glass.  The Veteran reported that she struck the back of her head on furniture during an argument with her spouse but denied that her husband struck her.  Assessment was scalp contusion and superficial lacerations secondary to domestic dispute.  

The claims file is replete with diagnoses of PTSD rendered during VA treatment.  In addition, the Veteran underwent VA examination in December 2004 at which time PTSD was diagnosed.

The Veteran underwent VA examination in October 2010.  The Veteran's claims file and electronic records were reviewed.  In addition, the Veteran was administered a PTSD checklist (PCL) and Beck Depression Inventory II to further assess the severity of PTSD and depression symptoms.  The Veteran reported distressing recollections of Saudi Arabia experiences, avoidance of thoughts and memories associated with Saudi Arabia, physiological distress associated with Saudi Arabia memories, dreams about the Middle East, and anger/irritability.  The Veteran reported low self-esteem, low motivation, decreased appetite, and loneliness.  The Veteran stated that her concentration levels and activity levels were okay.  The Veteran denied suicidal ideation and manic and hypomanic episodes.  

The examiner noted that test results were not indicative of PTSD but were indicative of mild to moderate depression.  The examiner diagnosed the Veteran as having chronic adjustment disorder with mixed anxiety and depression.

The examiner stated that the Veteran met the full criteria for an adjustment disorder with mixed anxiety and depression as a result of the Veteran's traumatic experiences/stressors/traumas including domestic violence at the hands of her husband while she was stationed in Germany as well as war zone traumas including seeing dead bodies and being attacked by SCUD missiles while stationed in Saudi Arabia.  The examiner reported that it was important to note that the Veteran's experiences in Saudi Arabia were seen as the primary contributors to her adjustment disorder.  The examiner noted that although the Veteran experienced symptoms that were consistent with a PTSD diagnosis, she did not meet the full criteria for a PTSD diagnosis based upon her self-report of her symptoms during the question-answer segment of the interview and according to her PCL score.  

Of record is a September 2011 general psychiatric note authored by VA Physician in Charge of Ambulatory Psychiatry which indicates that the Veteran had been under his care for the treatment of PTSD since December 2009 and had been seen monthly.  The VA physician also noted that the Veteran had been previously diagnosed as having PTSD and treated for the condition for one year by one PhD and by another physician from November 2007 for two years.  The VA physician noted that while in Saudi Arabia, the Veteran came under attack while in the Khobar Towers by SCUD missiles and was in danger of death by IEDs while driving trucks.  The VA physician opined that these events certainly were adequate trauma to cause PTSD and noted that the Veteran had intrusive recall, avoided any news related to events in OIF/OEF, she was easily angered and hypervigilant.  The physician stated that it was clear that the Veteran suffers from PTSD directly related to her experience in Saudi Arabia.

There is no dispute that the Veteran has a psychiatric disorder due to an incident in her military service.  As noted above, the October 2010 VA examiner diagnosed the Veteran as having adjustment disorder with mixed anxiety and depression as a result of the Veteran's traumatic left experiences/stressors/traumas including domestic violence at the hands of her husband while she was stationed in Germany.

The remaining question is whether the Veteran has PTSD related to an incident of military service.

In this case there is probative evidence for and against the issue of whether the Veteran has requisite DSM-IV diagnosis of PTSD.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that VA must resolve this reasonable doubt in his favor and conclude she has the necessary DSM-IV PTSD diagnosis.  38 C.F.R. § 3.102.  The Veteran also has a current diagnosis of an adjustment disorder with mixed anxiety and depression.

In addition, both the October 2010 VA examiner and the VA psychiatrist related the Veteran's psychiatric disorder to the Veteran's claimed stressors of SCUD missile attacks and IEDs while stationed in Saudi Arabia.  The October 2010 VA examiner stressed that it was important to note that the Veteran's experiences in Saudi Arabia are seen as the primary contributors to her adjustment disorder.  The VA psychiatrist noted that while in Saudi Arabia, the Veteran came under attack while in the Khobar Towers by SCUD missiles and was in danger of death by IEDs while driving trucks.  The VA physician opined that these events certainly were adequate trauma to cause PTSD.  

38 C.F.R. § 3.304(f) (3) provides,  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the VA psychiatrist who authored the September 2011 general note has confirmed that the claimed stressors (SCUD missile attacks and the danger of death by IEDs while driving trucks) were adequate trauma to cause PTSD and that the Veteran's symptoms are related to the claimed stressor.  

There is no clear and convincing evidence that the claimed stressors did not occur.  In addition, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  

The RO denied service connection partly on the basis that the Veteran's stressors could not be corroborated.  The RO noted that there is no evidence that there were SCUD missile attacks on the Khobar Towers in January 1991, that it would be impossible to verify or investigate the Veteran's proximity to every SCUD attack,  that there was no allegation of direct involvement in an explosion, and that statements regarding targets for unsuccessful attacks were mere supposition.  The RO noted that mere presence in a combat area was not a stressor and that a specific and verifiable event was required.  The RO also noted that the Khobar Towers terrorist bombing was in 1996, well after the Veteran left service.   

Specifically, the Veteran was stationed in Saudi Arabia from January 6, 1991, to May 20, 1991.  An Internet search indicates that Iraqi SCUD missiles were fired into Saudi Arabia at both military and civilian targets in January 1991.

The Board notes that the VA psychiatrist who authored the September 2011 psychiatric note did not indicate that the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, or that the Veteran's symptoms are related to the claimed stressors.  The October 2010 VA examiner, however, noted that the Veteran described two specific stressors while stationed in Saudi Arabia including SCUD missile attacks in which she reported being in fear of her life at that time.  In addition, the VA examiner indicated that the Veteran reported PTSD symptoms of distressing recollections of Saudi Arabia experiences, avoidance of thoughts and memories associated with Saudi Arabia, physiological distress associated with Saudi Arabia memories, dreams about the Middle East, and anger/irritability.  

Thus, the Board finds that the record demonstrates that the Veteran's stressor (SCUD missile attacks) is related to the Veteran's fear of hostile military activity, that a VA psychiatrist confirmed that the claimed stressor was adequate to support a diagnosis of PTSD, and that the VA psychologist confirmed that the Veteran's PTSD symptoms are related to the claimed stressor.

For the above reasons, and with the resolution of doubt in favor of the Veteran, the Board finds that PTSD was incurred in service.

The Board additionally notes that the Veteran has been diagnosed as having chronic adjustment disorder with mixed anxiety and depression related to the Veteran's military service in Saudi Arabia and to domestic violence at the hand of her former husband.  Thus, the Board finds that chronic adjustment disorder with mixed anxiety and depression was also incurred in service.

Therefore, the Board concludes that service connection for PTSD and adjustment disorder with mixed anxiety and depression is warranted.


ORDER

Entitlement to service connection for PTSD and adjustment disorder with mixed anxiety and depression is granted.


REMAND

With respect to the Veteran's claim of service connection for a gynecological disorder, the record is replete with in-service gynecological diagnoses including herpetic lesion of the labia and pthiriasis pubis, folliculitis of the labia, dysmenorrhea, vaginal infection, Gardnerella vaginalis, trichomoniasis, Bartholin's cyst, pelvic inflammatory disease, pelvic adhesive disease, severe cervical dysplasia, severe multifocal cervical intraepithelial neoplasia, chronic cervicitis, infertility, and possible fallopian tube blockage.  The service treatment records also document that the appellant underwent various gynecological procedures during service, including a cone biopsy, endocervical curetting, and colposcopy.

Private clinical records indicate that in July 1993, the Veteran requested referral to an infertility specialist.  In June 1996, she underwent a hysterosalpingogram in connection with her report that she had been unable to conceive a child.  The impression was normal endometrium, loculated spillage on the left with questionable terminal hydrosalpinx, and terminal hydrosalpinx on the right with no free spillage.  In December 1997 letter, the Veteran's physician noted that he had discussed various options with the Veteran, including in vitro fertilization (IVF).  The physician also recommended additional fertility workup. 

In June 1998, the Veteran underwent VA gynecological examination at which she complained that she had been unable to have a child.  The Veteran was scheduled for a pelvic ultrasound, but she failed to report. 

In August 2009, the Veteran's attending physician stated that she had reviewed the Veteran's service medical records and found that her abdominal and pelvic adhesive disease was more than likely related to the medical conditions that she incurred during service.  The physician noted that in October 1989, the Veteran was diagnosed as having PID, a cause of adhesions and that subsequently in April 1993, while still in the service, she underwent a laparoscopy that identified pelvic adhesive disease present at that time.  

The Board remanded the case in April 2010 at which time it directed that the Veteran be scheduled for a VA gynecological examination for the purpose of determining the nature and etiology of her claimed "female problems," to include residuals of a hysterectomy.  The Board directed that the examiner provide an opinion as to whether any current gynecological condition identified on examination, including uterine fibroids, ovarian cysts, pelvic inflammatory disease, or status post hysterectomy, is causally related to the Veteran's active service, any incident therein, or any current service-connected disability, including pelvic adhesive disease or chronic cervicitis.  

The Veteran underwent VA examination in October 2010.  The Veteran's claims file was reviewed in conjunction with the examination; the examiner noted documentation of an abnormal pap smear in April 1990 and that severe dysplasia was diagnosed.  In March 1993, the Veteran underwent colposcopy and cervical biopsy.  The examiner noted that there was no documentation of fibroids at that time and a gynecological examination done on April 6, 1993 revealed a normal sized uterus.  A hysterosalpingogram was performed in June 1996 which showed a normal endometrium.  The first documentation of uterine fibroids was on April 8, 2004.  Work-up revealed multiple uterine fibroids.  The examiner stated that although the Veteran gives a history of fibroids since 1990, there was no documentation to support such claim.  The Veteran underwent a total abdominal hysterectomy in July 2006.  The examiner noted that while in the military, there was documentation of multiple episodes of PID, cervical dysplasia and pelvic adhesions but no documentation of fibroids.

After physical examination, the examiner diagnosed the Veteran as having residuals of hysterectomy secondary to multiple fibroids, pelvic adhesions secondary to multiple episodes of PID, and residuals of cervical dysplasia.

The examiner noted that there was documentation that the Veteran's cervical dysplasia and pelvic adhesions secondary to PID were diagnosed while she was serving in the military.  The examiner also noted that there was no evidence to support the diagnosis of uterine fibroids while she was serving in the military and that a gynecological note dated in January 1990 showed no evidence of fibroids.  The examiner further noted that another gynecological note dated in April 1993 stated that the uterus was normal and was normal in size.  The examiner stated that a hysterosalpingogram performed in June 1996 states that there was a normal endometrium, that the first documentation of multiple uterine fibroids was in April 2004, and that the Veteran underwent a total abdominal hysterectomy in July 2006.   

The examiner opined that based on the findings, the Veteran's uterine fibroids and subsequent hysterectomy related to the fibroids had no causal relationship to the Veteran's active military service or to the Veteran's pelvic adhesive disease or the diagnosed chronic cervicitis.  

Although the VA examiner addressed the etiology of the Veteran's fibroids and subsequent hysterectomy, the examiner did not address whether the Veteran had a disorder of the ovaries or fallopian tubes, to include infertility, as a result of an in-service disease or treatment for such disease.  

Although the October 2010 VA examiner noted that cervix, uterus, and adnexa had been removed, the evidence indicates that the Veteran's ovaries and fallopian tubes were not removed during the July 2006 hysterectomy.  A left salpingo-oopherectomy was, however, performed in August 2007, after the Veteran requested that her claim be reopened in December 2006.        

Thus, although unfortunate, it is the Board's opinion that an additional medical opinion be obtained to determine the existence and etiology of any chronic disorder of the ovaries and fallopian tubes existing since December 2006.  

The Board notes that the Veteran is also seeking service connection for special monthly compensation for loss of use of a creative organ.  This issue is "inextricably intertwined" with the issue of entitlement to service connection for a gynecological disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on this issue is deferred pending completion of the actions requested below. 

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran's claims file should be returned to the VA examiner who conducted the October 2010 VA examination.  If that examiner is unavailable, the claims file should be forwarded to a physician with expertise in gynecological disorders.  The examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  The examiner should identify all chronic disorders of the ovaries and fallopian tubes which existed from December 2006 and provide an opinion as to whether it is at least as likely as not that such disorders are in any way related to symptoms documented during the Veteran's active duty service.  The examiner should provide a rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


